DeviN, L,
dissenting: In addition to wbat has been so well said by Justice Seawell, I desire to record my disagreement with, the views expressed by the majority in the disposition of this case.
In Weaverville v. Hobbs, 212 N. C., 684, 194 S. E., 860, the facts were almost identical with those in the case at bar. There, upon failure to repay a loan made from the North Carolina Veterans’ Loan Fund, the deed of trust was foreclosed, and, in order to protect the investment, the property was bought in and title conveyed to the State for the use and benefit of the Veterans’ Loan Fund. Thereafter the property, consisting of a house and lot, was rented to private persons and the rents derived applied to the use of said fund. This was held to be for a public purpose. It was said: “Whether the real property, the subject of this controversy, is used directly by the State, or the rents derived therefrom are held and applied by the State as additions to the State Veterans’ Loan Fund is immaterial since its use is exclusively for governmental purposes.” The exemption of the house and lot from taxation under Art. V, sec. 5, of the Constitution was upheld by this Court.
In the instant case the town of Warrenton purchased at foreclosure sale the described hotel property in order to protect an investment of a hundred thousand dollars, an investment which had been duly approved by the voters of the town. Title was conveyed to the town and thereafter the rents derived from the property were and are appropriated exclusively to the public purpose of the town. Thus the property belonging to the town is devoted to a governmental purpose in the same manner and to the same extent as in the Weaverville case, supra. The similarity in the facts of these two cases may not be avoided by attempts to distinguish them. It seems to be conceded if the town were to use the property as a town hall or a municipal court it would be exempt from taxation under Art. V, sec. 5, of the Constitution. Would not the same principle apply if the income from the property were to be used to rent a town hall or a municipal courtroom, or for any other governmental purpose?
The argument based upon expediency and the possible consequences which might result from a strict adherence to Art. V, sec. 5, of the Constitution, is beside the question. These are not considerations by which the Court should be swayed in the face of the definite language of the Constitution. If need be, let the Constitution be amended in the manner prescribed by that instrument, but not by judicial decision. If it be thought by some to be wise to permit the levy of ad valorem taxes upon city property, not in exclusive use at the time for governmental purposes, and if this be a reason urged on the Court for so interpreting the Constitution as to add a qualifying clause to its positive mandate, in the effort to bend its meaning to fit a temporary need, or to conform to what *355some might think as interpretive of its undefined spirit, I fear this might constitute a precedent in other times and by other hands to interpolate phrases and to insert amendments by judicial construction in other portions of the Constitution and to weaken its authority.
The language of Art. Y, sec. 5, is inelastic. It permits no addition or qualification contrary to the clear expression of the purpose of the framers of the Constitution. All the interpretative refinements of judicial language, all the arresting phrases inserted in judicial opinions cannot add to or change one word of this mandatory injunction of the Constitution binding upon all alike. “Property belonging to municipal corporations shall he exempt from taxation.”